Name: Commission Regulation (EEC) No 1048/87 of 13 April 1987 amending Regulation (EEC) No 2664/86 and increasing to 310 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/ 18 Official Journal of the European Communities 14. 4. 87 COMMISSION REGULATION (EEC) No 1048/87 of 13 April 1987 amending Regulation (EEC) No 2664/86 and increasing to 310 000 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 124/87 (4), Whereas Commission Regulation (EEC) No 2664/86 (*), as last amended by Regulation (EEC) No 884/87 (*), opened a standing invitation to tender for the export of 290 000 tonnes of rye held by the German intervention agency ; whereas, in a communication of 9 April 1987, Germany informed the Commission of the intention of its intervention agency to increase by 20 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 310 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2664/86 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2664/86 is hereby replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 310 000 tonnes of rye to be exported to all third countries. 2. The regions in which the 310 000 tonnes of rye are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 2664/86 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29. 0 OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 15, 17. 1 . 1987, p. 9 . 0 OJ No L 243, 28 . 8 . 1986, p. 17. ( «) OJ No L 85, 28 . 3 . 1987, p. 12. 14. 4. 87 Official Journal of the European Communities No L 102/19 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 105 833 Niedersachsen / Bremen 107 805 Nordrhein-Westfalen 64 174 Hessen 7 823 Rheinland-Pfalz 11 789 Baden-WÃ ¼rttemberg 6 138 Saarland 106 Bayern 5 919'